Opinion issued August 12, 2014.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-14-00008-CV
                          ———————————
                         EZINNE UBANI, Appellant
                                      V.
                         MAZEN JUMAA, Appellee



                  On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-43470



                        MEMORANDUM OPINION

      Appellant, Ezinne Ubani, has neither established indigence nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.
APP. P. 20.1, 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.




                                  PER CURIAM


Panel consists of Justices Sharp, Keyes, and Huddle.




                                          2